In an action to recover damages for personal injuries, the defendant Scenic View Landscaping Corporation appeals from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 9, 1997, as denied that branch of its motion which was for summary judgment dismissing the cross claim for indemnification asserted against it by the defendants Aaron Rimland and Jeffrey Rimland Company.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly found that there are issues of fact as to whether the appellant properly performed its ice- and snow-removal duties pursuant to the terms of its contract with the respondents (see, e.g., Phillips v Young Men’s Christian Assn., 215 AD2d 825; Ledda v Minkin, 149 AD2d 471; see also, Capraro v Staten Is. Univ. Hosp., 245 AD2d 256; Leale v New York City Health & Hosps. Corp., 222 AD2d 414; D’Acunzo v Rouse S.I. Shopping Ctr., 214 AD2d 531). O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.